 



Exhibit 10.14
Executive Incentive Plan
 
Overview and Purpose
Callidus’s incentive plan was created as a means to recognize and reward the
link between the achievement of Callidus’s corporate objectives and the
executive’s contribution to this success. The plan is designed to motivate
executives to achieve performance goals by placing compensation “at risk” based
on performance. The specific purpose of the plan is to:

  •   Align the risks/rewards for the senior management team to achieve
Callidus’ top business priorities, and     •   Motivate and retain executives by
providing above market compensation opportunities for achieving stretch goals.

The plan aligns Callidus’ business strategy and human resources strategies to
motivate, develop, retain and competitively compensate executives based on
performance.
Objectives
Our incentive plan supports our compensation philosophy and guiding principles
by meeting four primary objectives:

  •   Provide competitive total pay opportunities that help attract, reward and
retain executives.     •   Establish a direct link between operational
performance that creates shareholder value and individual performance and
rewards.     •   Create a sense of focus and accountability through the
development of specific objectives.     •   Align interests and objectives of
shareholders and executives to drive Company growth and stock appreciation.

Performance Period
The fiscal year is divided into two, six-month performance periods, January to
June and July to December.
Eligibility and Participation
Executives who are employed at the end of the performance period are considered
eligible to participate and receive an award under the plan. An executive must
be in good performance standing to be eligible for any award under the plan.
Performance Measures
The Plan rewards performance as measured against Callidus’ financial
performance. Overall company performance for Callidus will be measured versus
plan as approved by the Board of Directors. The Compensation Committee of the
Board will select and approve the financial measures based on the business
priorities for the fiscal year. Measures may include revenue, revenue growth,
operating income, net income, return on investment, cash from operations, or any
financial metric deemed appropriate for the business year.

 



--------------------------------------------------------------------------------



 



Award Pool Funding
The first step in the process is for the Company to build a funding pool
following the measurement of the company’s performance. This pool is the amount
of total dollars that are available for incentive awards for the executive team.
The Board bases the pool on Callidus’ financial performance for the year against
the key metrics approved in the business plan.
The company must meet a minimum level of performance, referred to as the
threshold, to initiate funding of the financial related pool. Threshold
performance is met when the company has achieved a percentage of plan determined
by the Board based on the specific financial metrics. Company performance
represents 100% of the funding pool for the plan, unless the Board determines to
base a portion of funding on individual performance measures. For clarification
targets must be met after funding the incentives.
For purposes of illustration, assume that there are 10 executives with identical
earned salaries of $200,000 for the fiscal year. Also assume that the target
award opportunity is 50% of base salary for each position, or $100,000.
Therefore, the executive bonus pool would be $1,000,000 at target company
performance — i.e. 100% achievement of financial metrics.
This approach is consistent with Callidus’ commitment to a pay-for-performance
philosophy and culture. Callidus’ Board of Directors maintains the discretion to
determine any funding of the plan if the company’s performance does not meet
threshold levels or if the company significantly exceeds plan.
Administration
An executive must be with the company for the entire performance period, and be
in good performance standing during the entire performance period, to be
eligible for an award under the plan.
Awards will be paid as soon as possible following the close of the performance
period and once final performance is known for the company and approved by the
Board of Directors. Incentive awards are subject to all applicable payroll
taxes.
Callidus reserves the right to modify the plan, and individual awards, at any
time. You will be notified of any plan changes.
Acknowledgement
My signature below indicates that I have received a copy of the plan and that my
target incentive opportunity has been communicated to me.
 

                        Employee Signature   Date                              
              Manager Signature   Date

 